Judgment, Supreme Court, New York County (Brenda Soloff, J.), rendered March 3, 2004, convicting defendant, upon his plea of guilty, of attempted criminal sale of a controlled substance in the fifth degree, and sentencing him, as a second felony offender, to a term of V-fa to 3 years, unanimously affirmed.
Defendant’s argument for a sentence reduction under the Drug Law Reform Act (L 2004, ch 738) is without merit (People v Utsey, 7 NY3d 398 [2006]). Concur—Friedman, J.E, Williams, Gonzalez, Sweeny and McGuire, JJ.